214 Ga. 225 (1958)
104 S.E.2d 128
SHAW et al.
v.
MILLER.
20072.
Supreme Court of Georgia.
Argued May 14, 1958.
Decided June 4, 1958.
Guy Parker, Harold Sheats, for plaintiffs in error.
Calhoun & Calhoun, contra.
ALMAND, Justice.
The only assignment of error in the bill of exceptions is to an order sustaining the plaintiff's demurrers to the defendant's plea and answer to a petition seeking specific performance and striking the same. This order is not such a final judgment as can be reviewed by a direct bill of exceptions. Code (Ann.) § 6-701; Henderson v. Howard, 149 Ga. 63 (99 S.E. 27). There being no exception to a final judgment, the writ of error must be and is
Dismissed. All the Justices concur.